  Case 1:20-cv-00046-TCS-JCG-MMB Document 27             Filed 03/12/20   Page 1 of 1




               UNITED STATES COURT OF INTERNATIONAL TRADE


 ASTROTECH STEELS PRIVATE LIMITED,

                     Plaintiff,

              .v.
                                                Court No. 20-00046
 UNITED STATES, et al.,

                     Defendants.




                                  ORDER OF ASSIGNMENT

      Pursuant to 28 U.S.C. § 253(c) and Rule 77(e) of the Rules of this Court, the

above entitled action is assigned to a three-judge panel consisting of Chief Judge

Timothy C. Stanceu, Judge Jennifer Choe-Groves and Judge M. Miller Baker.




                                                      /s/ Timothy C. Stanceu
                                                       Timothy C. Stanceu
                                                       Chief Judge

DATED:       March 11, 2020
